DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comeau et al. (USP 8,544,567).
With respect to claim 13, Comeau et al. disclose a vibrating tool for use in a drilling string having an operating state, comprising: a power section (18) powered by fluid flow that generates torque (see column 4 lines 57-67, wherein the rotor generates torque as it rotates) when in its operating state; an axial vibration section (shown in figures 3 and 4) comprising at least four coaxial ported axial vibration components (46, 46, 26, 26, see column 3 line 26, more than one disk 26 may be used) that, when in its operating state, vibrate the tool in an axial direction, the axial direction being parallel to the drilling string at a point nearest the vibrating tool (see column 3 line 44-column 4 line 4); and wherein the power section is aft of the of the axial vibration section (see figure 1, wherein the power section is aft 16, which is part of the axial vibrational section); and wherein in the operating state, the torque is transferred to the axial vibration section to cause movement of at least one of the axial vibration components, resulting in vibration in the axial direction (see column 4 lines 57-67, the power section drives the flow interrupter 16 through rod 40).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 7, 13-14, 17, 19, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (USP 9,702,246) in view of Sicilian et al. (US 2019/0024459) in further view of Comeau et al. (USP 8,544,567).
With respect to claim 1, White et al. disclose a vibrating tool comprising a power section (123) comprising a rotor (127) and a stator (125); an axial shock assembly comprising a valve assembly (129), the axial shock assembly adapted to vary fluid flow therethrough (see column 4 lines 19-29).  White et al. is silent as to the stator having more recesses than the rotor has lobes.  Sicilian et al. disclose a stator having more lobes than the rotor lobes in order to nutate and exhibit secondary rotational motions in addition to the rotor’s primary rotation (see paragraph 38).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified White et al. by having more stator recesses than rotor lobes in order to cause nutation and produce additional rotational motions.  White does not disclose that the valve assembly comprises at least a first, second, third, and fourth ported components, wherein the first ported component and second ported component have equal number of ports; and the third ported component and fourth ported component have equal number of ports.  Comeau et al. disclose a valve assembly having four ported components (46, 46, 26, 26, see column 3 line 26), wherein the first and second have an equal number of ports (46,46) and the third and fourth have an equal number of ports (wherein if more than one disk 26 is used, they are the same disk and thus the same number of ports).  As both White et al. and Comeau et al. disclose axial vibration assemblies, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the valve assembly of White at al. with that of Comeau et al. for the purpose of providing axial vibration to the tool.
	With respect to claim 2, Comeau et al. disclose wherein the valve assembly comprises a rotating valve (26, 26) and a stationary valve (46, 46), the rotating valve being rotated by the power section (see column 6 lines 19-25).
With respect to claim 7, White et al. in view of Silician et al. in view of Comeau do not disclose the flow through area ratio.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a ratio of the highest flow-through area to the lowest flow-through area greater than 10:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233. 
With respect to claim 13, White et al. disclose a vibrating tool for use in a drilling string having an operating state, comprising: a power section (123) powered by fluid flow that generates torque (wherein the rotor generates torque as it rotates) when in its operating state; an axial vibration section (129) that, when in its operating state, vibrate the tool in an axial direction, the axial direction being parallel to the drilling string at a point nearest the vibrating tool (see figure 1); and wherein the power section is aft of the of the axial vibration section (see figure 1, and column 5 lines 11-13); and wherein in the operating state, the torque is transferred to the axial vibration section to cause movement of at least one of the axial vibration components, resulting in vibration in the axial direction (see column 4 lines 19-29).  White does not disclose the axial vibration section has a least four coaxial ported axial vibration components.  Comeau et al. disclose an axial vibration section have four coaxial ported axial vibration components (46, 46, 26, 26, 50) in order to induce vibration which improves bottom hole cleaning, cutter cleaning, and bit cutting action (see column 3 lines 60-63).  As both White et al. and Comeau et al. disclose axial vibration assemblies, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the valve assembly of White at al. with that of Comeau et al. for the purpose of providing axial vibration to the tool.
With respect to claim 14, White et al. disclose wherein: the vibrating tool has a centerline, such centerline being a line parallel with the longest dimension of the three axis vibrating tool and located at the center of a cross section of a cylindrical portion of the three axis vibrating tool; and wherein the vibrating tool has a lateral vibration section comprising an eccentric mass, said eccentric mass having a center of mass distant from the centerline and capable of rotation about the centerline (see column 4 lines 19-21).
	With respect to claim 17, Comeau et al. disclose wherein the at least four ported axial vibration components are positionable to form different total pass-through areas, the different total pass-through areas defined by areas created by overlap of pass-through areas of the ported axial vibration components in the ported axial vibration components’ different positions (see figures 3 and 4) as at least one ported axial vibration component rotates about the centerline (see column 4 lines 21-34), wherein for all different positions of the ported axial vibration components, the total pass-through area is greater than zero (see column 4 lines 21-34, wherein only one port 28 is blocked at a time).
	With respect to claim 19, Comeau et al. disclose wherein each pass-through area on each of the plurality of ported axial vibration components is sized and positioned such that some portion of a pass-through area of each of the plurality of ported axial vibration components overlaps with some portion of a pass-through area of each of the other ported axial vibration components at all positions of rotation (see figures 3 and 4).
	With respect to claim 20, Comeau et al. disclose wherein the ported axial vibration components are positionable at an open-most configuration and a closed-most configuration, wherein in the open-most configuration a pass-through area of at least one of the plurality of rotatable ported axial vibration components is axially colinear with a pass-through area of at least one of a plurality of nonrotatable ported axial vibration components valve plates (see figures 3-4), and the closed-most configuration is the configuration in which a ported axial vibration components is rotated 90 degrees from the open-most configuration (see figure 2A, wherein upon a 90 degree rotation, a port would be covered, which is considered the most closed position).
	With respect to claim 21, White in view of Silician in view of Comeau disclose further comprising a lateral vibration assembly wherein the vibrating tool has an aft end and a fore end, wherein the fore end is an end of the vibrating tool in the direction of a bottom of a hole and the aft end is opposite the fore end; and wherein to vibrating tool is axially arranged from the fore end to the aft end: the axial shock assembly (129), a lateral vibration assembly (see column 4 lines 19-21), and the power section (123) (see White figure 1 and column 5 lines 11-13).
With respect to claim 22, Comeau et al. disclose wherein the first and second ported components are stationary with respect to each other (wherein Comeau et al. disclose that more than one disk 26 may be used and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried both of them stationary with respect to one another as this is one of a finite number of ways to position them, i.e rotatable or stationary with respect to each other), the third and fourth ported components are stationary with respect to each other (see figure 3); and the first and second ported components rotate with respect to the third and fourth ported components (see column 6 lines 19-25). 

5.	Claims 3-6, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. in view of Sicilian et al. in view of Comeau et al. in further view of Gust (USP 9,091,123).
	With respect to claims 3 and 15, White et al. in view of Sicilian et al. in view of Comeau et al. teach that the rotor should have one less lobe than the stator, but does not specifically teach 5:6.  Gust teach that the rotor has one less lobe than the stator and that known ratios include 5:6 (see column 3 lines 52-column 4 line 11).  It would have been obvious to one having ordinary skill in the art to have used the known ratio of 5:6 as taught by Gust in the combination of White et al. in view of Sicilian et al. in view of Comeau as this is one of a finite number of combinations and for the predictable result of causing nutation in the power section.
	With respect to claim 4, White et al. in view of Sicilian et al. in view of Comeau in further view of Gust teach wherein the eccentric mass is rotated by the power section (see column 4 lines 19-21).
	With respect to claim 5, White et al. in view of Sicilian et al. in view of Comeau in further view of Gust teach wherein the rotor and stator generate torque through fluid flow through the vibrating tool, and wherein said rotor is rotationally coupled with the eccentric mass by a constant velocity shaft, the constant velocity shaft being functionally coupled with both the rotor and the eccentric mass (see column 4 lines 19-21).
With respect to claim 6, White et al. in view of Comeau disclose wherein the ported components each have a plurality of ports offset from a centerline of the rotating valve (see Comeau figures 3 and 4).  White et al. in view of Sicilian et al. in view of Comeau does not disclose the degree the eccentric mass is within of one of the plurality of ports of a ported component.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried different degrees in order to find the optimum one and a person of ordinary skill has good reason to pursue the known options within his or her grasp. 
With respect to claim 9, White et al. in view of Sicilian et al. in view of Comeau et al. does not disclose the wall thickness of the eccentric mass.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have varied the wall of the eccentric mass from its thickest to its thinnest at a ratio of greater than 5:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 16, Comeau et al. disclose wherein the at least four ported axial vibration components comprise a plurality of valves plates (46, 46, 26, 26), at least one of the plurality of valve plates capable of rotation about the centerline and at least one of the plurality of valve plates stationary about the centerline (see column 6 lines 19-25).

6.	Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (USP 9,702,246) in view of Sicilian et al. (US 2019/0024459) in further view of Comeau et al. (USP 8,544,567) in view of Yin et al. (US 2016/0341016).
	White in view of Silician in view of Comeau et al. do not disclose a fan shaped. 
Yin et al. disclose that a fan-shaped hole allows for better (e.g. more even or consistent) conditional of a flow of fluid through the hole (see paragraph 48).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified White et al. in view of Sicilian et al. in view of Comeau et al. to have included a fan shaped hole as taught by Yin et al. in order to allow for even/consistent flow through the valve assembly.  
With respect to claim 18, White in view of Silician in view of Comeau et al. disclose two circular pass through areas (see figure 4), but do not disclose a fan shaped. Yin et al. disclose that a fan-shaped hole allows for better (e.g. more even or consistent) conditional of a flow of fluid through the hole (see paragraph 48).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified White et al. in view of Sicilian et al. in view of Comeau et al. to have included a fan shaped hole in either the plates 46 or 26 as taught by Yin et al. in order to allow for even/consistent flow through the valve assembly.  

Allowable Subject Matter
7.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments and amendments, filed 1/4/22, with respect to the rejection(s) of claim(s) 1-9 and 11-20 under White et al.  have been fully considered and are persuasive as White does not teach 4 valve ported components.  However, this feature is taught by Comeau et al., as noted above.  Thus, the claims are not in condition for allowance.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicole Coy/Primary Examiner, Art Unit 3672